Name: Commission Regulation (EC) No 1066/98 of 26 May 1998 amending Regulation (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  foodstuff;  animal product;  trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 153/527. 5. 98 COMMISSION REGULATION (EC) No 1066/98 of 26 May 1998 amending Regulation (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning agricultural products (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas the forecast supply balance for fresh and chilled beef and veal for Madeira was fixed by Commission Regu- lation (EEC) No 1913/92 (3), as last amended by Regula- tion (EC) No 2518/97 (4); whereas 75 % of the quantities laid down were used during the first eight months of the period 1 July 1997 to 30 June 1998; Whereas to ensure supplies to the Madeiran market up until the end of the said period, the quantities originally laid down for fresh meat should be increased by reducing those laid down for frozen meat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 1913/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. (3) OJ L 192, 11. 7. 1992, p. 35. (4) OJ L 346, 17. 12. 1997, p. 21. ¬ ¬EN Official Journal of the European CommunitiesL 153/6 27. 5. 98 ANNEX ANNEX I Madeira: Forecast supply balance for beef and veal sector products for the period 1 July 1997 to 30 June 1998 (tonnes) CN code DescripciÃ ³n of goods Quantity 0201 Meat of bovine animals, fresh or chilled 4 000 0202 Meat of bovine animals, frozen 2 000